COMBINED FINANCIAL STATEMENTS AND REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS High Plains Broadcasting Operating Company LLC and Newport Television LLC Stations in Bakersfield, CA and Fresno, CA December 31, 2012, 2011 and 2010 Contents Page REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS 1 COMBINED FINANCIAL STATEMENTS BALANCE SHEETS 3 STATEMENTS OF INCOME 4 STATEMENTS OF CHANGES IN OWNERS’ EQUITY 5 STATEMENTS OF CASH FLOWS 6 NOTES TO FINANCIAL STATEMENTS 7 REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS Board of Directors Nexstar Broadcasting, Inc. We have audited the accompanying combined financial statements of High Plains Broadcasting Operating Company LLC and Newport Television LLC Stations in Bakersfield, CA and Fresno, CA (See Note A to the combined financial statements), which comprise the combined balance sheets as of December 31, 2012, 2011 and 2010 and the related combined statements of income, changes in owners’ equity, and cash flows for the years then ended, and the related notes to the financial statements. Management’s responsibility for the financial statements Management is responsible for the preparation and fair presentation of these combined financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of combined financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these combined financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the combined financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the combined financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the combined financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the combined financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the combined financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the combined financial statements referred to above present fairly, in all material respects, the combined financial position of High Plains Broadcasting Operating Company LLC and Newport Television LLC Stations in Bakersfield, CA and Fresno, CA as of December 31, 2012, 2011 and 2010, and the results of their operations and their cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. /s/ Grant Thornton LLP Wichita, Kansas April 26, 2013 COMBINED FINANCIAL STATEMENTS The Combined Group COMBINED BALANCE SHEETS (In thousands) December 31, Current Assets Accounts receivable, less allowance of $101, $116, and $89, respectively $ $ $ Program rights Prepaid expenses and other current assets 76 97 82 Total current assets Property and Equipment Land, buildings and improvements Towers, transmitters and studio equipment Furniture and other equipment Construction in progress - Less accumulated depreciation Intangible Assets Definite-lived intangibles, net of accumulated amortization of $595, $472, and $349, respectively Indefinite-lived intangibles - licenses Goodwill Total assets $ $ $ Current Liabilities Accounts payable $ $ $ Accrued expenses Program rights payable Other current liabilities 12 12 6 Total current liabilities Commitments and Contingencies Owners' Equity Total liabilities and owners' equity $ $ $ The accompanying notes are an integral part of these combined financial statements. 3 The Combined Group COMBINED STATEMENTS OF INCOME (In thousands) Year ended December 31, Net revenue $ $ $ Operating expenses Direct operating expenses Selling, general & administrative expenses Corporate expense allocation Depreciation & amortization Impairment of other intangibles - - (Gain) loss on disposal of property and equipment ) 78 25 Total operating expenses Net income $ $ $ The accompanying notes are an integral part of these combined financial statements. 4 The Combined Group COMBINED STATEMENTS OF CHANGES IN OWNERS' EQUITY (In thousands) Years ended December 31, 2012, 2011 and 2010 Owners' equity Balance at January 1, 2010 $ Net income Net distribution to owners ) Balance at December 31, 2010 Net income Net distribution to owners ) Balance at December 31, 2011 Net income Net distribution to owners ) Balance at December 31, 2012 $ The accompanying notes are an integral part of these combined financial statements. 5 The Combined Group COMBINED STATEMENTS OF CASH FLOWS (In thousands) Year ended December 31, Cash flows from operating activities Net income $ $ $ Reconciling items Depreciation and intangible amortization Amortization of program rights Provision for doubtful accounts 47 98 Impairment of other intangibles - - (Gain) loss on disposal of property and equipment ) 78 25 Payments for program rights ) ) ) Changes in operating assets and liabilities Accounts receivable ) ) Prepaid expenses and other assets 21 ) (9
